DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is being withdrawn in light of the approved Terminal Disclaimer mailed on 7/13/2022

Terminal Disclaimer
The terminal disclaimer filed on 7/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10542593  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1, 5-7, 9-14, 18, and 19 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an controller circuit requiring:
wherein, to regulate the total current, the supervisor circuitry is configured to drive the linear current source using the measured second current and to operate the switching element in the closed state in response to a voltage across the linear current source being greater than an operating zone threshold and to operate the switching element in the open state in response to the voltage across the linear current source being not greater than the operating zone threshold, in combination with other limitations of the claim.
With regards to claim(s) 9: the prior art fail to disclose a/an controller circuit requiring:
in response to the voltage drop being not greater than an operating zone threshold, operate in a first state, wherein when operating in the first state the supervisor circuit is configured to drive the first linear current source such that the first current corresponds to the target total current and drive the second linear current source such that the second current corresponds to zero; and in response to the voltage drop being greater than the operating zone threshold, operate in the second state, wherein when operating in the second state the supervisor circuit is configured to drive the second linear current source such that the second current corresponds to the target total current and drive the first linear current source such that the first current corresponds to zero, in combination with other limitations of the claim.
With regards to claim(s) 14: the prior art fail to disclose a/an method requiring:
regulating, by the controller circuit, a total current to a target total current, the total current comprising the first current and the second current, wherein regulating the total current comprises driving a linear current source to regulate the first current using the measured second current and operating the switching element in the closed state in response to a voltage across the linear current source being greater than an operating zone threshold and operating the switching element in the open state in response to the voltage across the linear current source being not greater than the operating zone threshold, in combination with other limitations of the claim.
With regards to dependent claim(s) 5-7, 10-13, 18, and 19; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844